Title: From George Washington to Artemas Ward, 11 August 1777
From: Washington, George
To: Ward, Artemas



Sir
Neshamini, Pensylvania August 11th 1777

Since I had the Honor of writing to Mr Sever, Yesterday, I received your Favor of the 2d Inst. contradicting the intelligence transmitted thro’ him and which had been done before by a letter from Genl Heath of the same date and purport of yours.
Having written to Mr Sever upon the subject of Genl Howes departure from the Capes of Delaware and of the incertainty we are in respecting his designs and operations, I should have had nothing to add on that head, had I not received an Express last night from Mr Hancock with some information of the Fleet. According to this account, which originated with a Mr Purnell, a large Fleet of Ships consisting of upwards of two hundred Sail, was seen of Sinapuxan Bar on the afternoon of the 7th Inst. standing to the Southward with the Wind about South East. Sinapuxan lies to the Southward of the state of Delaware and forms an Inlet into Maryland. This is the first information we have had of ’em since they left Cape May, and I am now as much puzzled about their designs as I was before, being unable to account upon any plausible plan, for Genl Howe’s conduct in this instance or why he should go to the Southward rather than cooperate with Mr Burgoyne. The latter appeared to me so probable and of such importance and still does, that I shall with difficulty give into a contrary belief, till I am obliged by some unequivocal event. If he should operate elsewhere South of Hudsons river I should suppose, it will be against Philadelphia for there is no other object of the same importance to engage his attention. I have the honor to be, Sir With great respect Your most Obet Servt

Go: Washington

